JONES, J.
1. The provisions of Section 1214, General Code (107 O. L. 129), authorizing county commissioners, by unanimous vote, to increase the 10% assessed upon abutting property and assess an aggregate increased amount of 25% against such property, arei constitutionally valid.
2. Where a section of an inter-county highway within a county is being constructed under authority of the highway law (Section 1178, General Code, et. seq.) by separate proceedings and let by a separate contract, such proceedings constitute a separate and complete improvement within the purview of the highway improvement law.
3. The fact that the county commissioners, in the construction of an inter-county highway, had previously imposed a per centage assessment upon lands abutting on another improved highway section in the same county which is less than that assessed against abutting lands in a later sectional improvement where varying conditions and benefits may be involved, does not ipso facto evidence arbitrary action and gross abuse of power on the part of such commissioners.
Marshall, CJ., Day, Allen, Kinkade, Robinson and Matthias, JJ., concur.